DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 AAPA, Challenger, Gunduc and Mugica
Claims 1, 5-7, 9, 10, 13, 14, 18, 20, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of US20080235710 to Challenger et al. (Hereinafter ‘Challenger’) in further view of US20050251809  to Gunduc et al. (Hereinafter ‘Gunduc’) in further view of US20030014560 to Mugica et al. (Hereinafter ‘Mugica’)
Claim 1

a distributed financial transaction system including a distributed plurality of different physical data centers implemented at different respective physical locations, connected together via a private network (AAPA par. 0002) comprising 
a plurality of plugins (AAPA, par 0002 ‘interchangeable, standard-interface, modular financial service applications’) each configured to perform a different respective function of the distributed financial transaction system (AAPA, par. 0002, each providing a different respective financial service, e.g. one for account access, one for  account management, one for transaction management and one for event messaging.)
wherein two or more of the plugins (interchangeable, standard-interface, modular financial service applications) are chained together to enable a transaction (AAPA, par. 0003)
an operating system on which the plugins (interchangeable, standard-interface, modular financial service applications) run (AAPA par. 0002) 
the operating system employing OS-based message destination routing that routes messages between the data centers over the private network (AAPA, par. 0003) 
AAPA lacks explicit disclosure:	 
the operating system is ‘distributed’ wherein the operating system is physically distributed amongst some or all of said physical data centers,  
at least one of the plugins comprises a transaction lifecycle plugin that is dynamically loaded to manage the two or more plugins that are chained together for a lifecycle of a transaction; and 
the distributed operating system implementing a plugin look-up table mapping the plugins to the plurality of different physical data centers and recording which plugins are available,
the plugins being configured to communicate messages with one another in order to perform transactions, the plugins being without destination routing visibility; 
wherein the plugins are distributed amongst some or all of the data centers and the distributed operating system is configured to separate the plugins from the distributed data centers, the plugins communicating the messages with one another via the distributed operating system without destination routing visibility of the data centers that are destinations of the messages.
However, Challenger discloses: 
an application is distributed across a distributed environment by assembling the application using exactly the required parts, i.e., the components and plugins (Challenger, par. 0043) in an architecture including a plurality of hosts, e.g., servers within a distributed computing system. (Challenger, par 0044) 
In that context, Challenger discloses:
the operating system is ‘distributed’ wherein the operating system is physically distributed amongst some or all of said physical data centers (Challenger, par. 0042, 0042, 0043 each instances of the core runtime engine is distributed, par. 0047) 
at least one of the plugins comprises a transaction lifecycle plugin that is dynamically loaded to manage the two or more plugins that are chained together for a lifecycle of a transaction (Challenger, par. 0062-0064)
the distributed operating system implementing a plugin look-up table mapping the plugins to the plurality of different physical data centers and recording which plugins are available (Challenger, Figs 2 and 3, par. 0048, 0052)
the plugins being configured to communicate messages with one another in order to perform transactions, the plugins being without destination routing visibility (Challenger, par. 0008, Fig. 16, par.  0067, 0077) 
wherein the plugins are distributed amongst some or all of the data centers, the plugins communicating the messages with one another via the distributed operating system (Challenger, par. 0054, 0056) 
It would have been obvious to a person of ordinary skill to improve the system disclosed by AAPA by providing the middleware disclosed by Challenger (as cited individually above) in order to facilitate a distributed architecture for managing applicants through plugin components (Challenger, par. 0042) and to reduce the footprint occupied by the entire application and to reduce the complexity of a distributed application and to reduce the complexity of the distributed application, and to make applications running distributable services more conducive to small and medium sized business applications. (Challenger, par. 0043)
AAPA in view of Challenger suggests but lacks explicit disclosure, however, Gunduc explicitly discloses:
the distributed operating system is configured to separate the plugins from the distributed data centers, without destination routing visibility of the data centers that are destinations of the messages (Gunduc, Fig. 3, par. 0059, par. 0021 pool of software components are ‘clients’ and ‘servers’ the services are accessed through an interface , plugin uses plugin skeleton files to map client calls (invocations) for interface functions to the actual function implementation in the interface implementation via a virtual function table (par. 0052, 0063) where the client component need not know how these interfaces are implemented by a server component (Gunduc 0064).  
It would have been obvious to a person of ordinary skill to use the architecture disclosed by Gunduc in the system disclosed by AAPA modified by Challenger, thereby arriving at Applicant’s claimed invention in order to provide a well-defined interface through which a set of services can be accessed by a client, and well-defined interfaces through which multiple sets of services can be offered by a server and requested by a client, where the interfaces may or may not be independent from one another (Gunduc, par. 0063, 0064) and in order to allow an implementation of an interface to be replaced by other plugins at run-time without impacting the client application code. (Gunduc, par. 0064)
AAPA in view of Challenger and Gunduc suggests but doesn’t explicitly disclose 
‘without destination routing visibility of the data centers that are destinations of the messages’. However, Mugica explicitly discloses to use software (Mugica, par. 0026) that abstract the interface layer (where ‘abstract’ means make hardware independent) through which core to core communications are routed and through which cores communicate, from the terminal devices (data center) (Mugica, par. 0039) thereby 
It would have been obvious to a person of ordinary skill to use the abstracted interface disclosed by Mugica in the system disclosed by AAPA in view of Challenger and Gunduc, thereby arriving at Applicant’s claimed invention in order to provide a prioritized way to propagate between applications, information that contains a particular message (Mugica, par. 0042) and to allow a terminal device to be replaced by another device, while only changing the driver of the extension for the new terminal device without changing any other part of the architecture in the application  (Mugica, par. 0043)
Claim 5
AAPA in view of Challenger Gunduc and Mugica discloses the distributed transaction system of claim 1, 
Wherein one or more endpoint interface modules each configured to interface with one or more service endpoint terminals.  (AAPA, ‘Background’: “In existing transaction systems, the system including the switch and other financial functions are implemented together at a central data centre connecting outwards to its various endpoints (e.g. ATMs, PoS systems, and/or financial provider settlement systems). 
AAPA lacks explicit disclosure the endpoint interface modules include plugins.
However, Gunduc teaches to have an ecommerce server architecture which includes plugins as implementation providers for a give set of interfaces (endpoints) (Gunduc, par. 0021) that allows customization of e-commerce transaction and application  server engines (operating system, kernel)(Gunduc, par. 0004, 0009, 0014)
In that context Gunduc discloses wherein the plugins include one or more endpoint interface modules each configured to interface with one or more service endpoint terminals. (Gunduc, par. 0021)
It would have been obvious to a person of ordinary skill to use  plugin modules  to connect to the various endpoints in the system disclosed by AAPA in view of Gunduc, thereby arriving at Applicant’s claimed invention in order to allow customization of the interfaces (Gunduc, par. 0014) and to allow commerce and transaction server customers to reuse their client applications with fewer or future server products, and to address the needs of e-commerce server customers who suffer because their server-based products include bugs that have been corrected in the latest version of the software server system. 
Claim 6
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 5
wherein the one or more endpoint interface modules comprise a point-of-sale interface module configured to interface with one or more point-of-sale terminals. (AAPA, ‘Background’: “In existing transaction systems, the system including the switch and other financial functions are implemented together at a central data centre connecting outwards to its various endpoints (e.g. ATMs, PoS systems, and/or financial provider settlement systems) 
Claim 7

wherein the one or more endpoint interface modules comprise an ATM interface module configured to interface with one or more automatic teller machines. (AAPA, ‘Background’: “In existing transaction systems, the system including the switch and other financial functions are implemented together at a central data centre connecting outwards to its various endpoints (e.g. ATMs, PoS systems, and/or financial provider settlement systems)  
Claim 9
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 1, including an online transaction processing module.  (AAPA, page 1, lines 20-26).  Gunduc teaches to break a transaction or e-commerce server into a set of more manageable components and to distribute the engine as personalities through plugin modules (Gunduc, par. 0014). It would have been obvious to a person of ordinary skill to use plugin modules to implement the online transaction processing module disclosed by AAPA connect to the various endpoints in the system disclosed by AAPA in view of Gunduc, thereby arriving at Applicant’s claimed invention in order to allow commerce and transaction server customers to reuse their client applications with newer or future server products (Gunduc, par. 0010) and to address the needs of e-commerce server customers regarding latest version of server systems (Gunduc, par. 0012) 
Claim 10

configured to provide services to top-up and/or redeem prepaid account credit for a prepaid good or service by interfacing with the prepaid account (AAPA, page 1, lines 10-14). 
Gunduc teaches to break a transaction or e-commerce server into a set of more manageable components using plugins (Gunduc, par. 0014) and to use plugins to provide services needed by clients (Gunduc, par. 0059)  
It would have been obvious to a person of ordinary skill to use plugins to implement the services disclosed by AAPA, thereby arriving at Applicant’s claimed invention in order to allow commerce and transaction server customers to reuse their client applications with newer or future server products (Gunduc, par. 0010) and to address the needs of e-commerce server customers regarding latest version of server systems (Gunduc, par. 0012)
Claim 13
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 1.
AAPA discloses functions associated with the performance of financial transactions include e.g. for checking an account balance or generating other reports, logging transactions in a database, or monitoring an account to generate alerts. (AAPA, page 1, lines 20-24   
AAPA lacks explicit disclosure the functions are plugins. 
However, Gunduc teaches to break a transaction or e-commerce server into a set of more manageable components using plugins (Gunduc, par. 0014) and to use plugins to provide services needed by clients (Gunduc, par. 0059)  
It would have been obvious to a person of ordinary skill to use plugins to implement the functions (services) disclosed by AAPA using plugins as taught by Gunduc, thereby arriving at Applicant’s claimed invention in order to allow commerce and transaction server customers to reuse their client applications with newer or future server products (Gunduc, par. 0010) and to address the needs of e-commerce server customers regarding latest version of server systems (Gunduc, par. 0012)
Claim 14 
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 1.
AAPA discloses the functions include logging transactions in a database. (AAPA, par. 0003)
AAPA lacks explicit disclosure the functions are plugins. 
However, Gunduc teaches to break a transaction or e-commerce server into a set of more manageable components using plugins (Gunduc, par. 0014) and to use plugins to provide services needed by clients (Gunduc, par. 0059)  
It would have been obvious to a person of ordinary skill to use plugins to implement the functions (services) disclosed by AAPA using plugins as taught by Gunduc, thereby arriving at Applicant’s claimed invention in order to allow commerce and transaction server customers to reuse their client applications with newer or future server products 
Claim 18
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 1. Mugica further discloses:
including an operating system communicating messages between plugins. (Mugica, 0035 CORE Engine kernel, par. 0037) 
wherein the operating system is configured to support different communication protocols for communicating ones of said messages between plugins.  (Mugica, par. 0037, 0043) 
It would have been obvious to a person of ordinary skill to use the operating system features further disclosed by Mugica in the system disclosed by AAPA in view of Challenger, Gunduc and Mugica thereby arriving at Applicant’s claimed invention in order to communicate with an application in the specific communication protocol for that application (Mugica, par. 0043)   
Claim 20
AAPA in view of Challenger, Gunduc and Mugica disclose the distributed transaction system of claim 1. Gunduc further discloses: 
wherein the operating system is configured to interpret different programming languages in order to run different ones of the plugins programmed in the different programming languages.  (Gunduc, par. 0059) 
It would have been obvious to a person of ordinary skill to use configure the engine (operating system) disclosed by Gunduc with the different ones of the plugins and services disclosed by Gunduc (Gunduc, par. 0059) thereby arriving at Applicant’s claimed invention in order to allow a client application to interact with the operating system (engine) via different programming languages. (Gunduc, par. 0059) 
 Claim 21
AAPA in view of Challenger, Gunduc and Mugica disclose the distributed transaction system of claim 1. AAPA in view of Challenger, Gunduc and Mugica further discloses:   
 ‘a data abstraction layer (Mugica, e.g., par. 0037, 0038) configured to support plurality of database types.’  (Mugica, par. 0048 ‘data extension’)
a database for logging ones of said transactions and/or storing configuration parameters and/or transaction rules of the system (Mugica, par. 0050)
It would have been obvious to a person of ordinary skill to provide a data abstraction layer in the system disclosed by AAPA in view of Challenger, Gunduc and Mugica, thereby arriving at Applicant’s claimed invention in order to hide implementation details and data structures of specific software modules and the implementation details imposed by the terminal device interface driver associated with it (Mugica, par. 0028, 0029, 0033) while allowing the CORE to register and record configuration changes and parameters to make changes in the control network, by making correct calls to a database abstraction layer to record the data in a database  before any interaction with the control network. (Mugica, par. 0050) 
Claim 23

Mugica further disclose ‘wherein the data abstraction layer is one of said plugins’ (Mugica, par. 0037, ‘InterCore communication manager extension (plugin) has CORE-Abstraction Interface, and par. 0038, abstraction-Driver interface.)   
It would have been obvious to a person of ordinary skill to provide the data abstraction layer in the system disclosed by AAPA in view of challenger, Gunduc and Mugica, as an extension (plugin) as further taught by Mugica thereby arriving at Applicant’s claimed invention in order to allow the driver of the extension to be changed when a terminal device (e.g., a database) is replaced with another of the same type without the need to change any other part of the architecture in the application (Mugica, par. 0043), and to allow extension to be plugged into a CORE without shutting it down (Mugica, par. 0014)   
Claim 25
AAPA in view of Challenger, Gunduc and Mugica disclose the distributed transaction system of claim 1, AAPA further discloses:
wherein the private (proprietary) network comprises a private network infrastructure. (AAPA, par. 0002) 
Claim 27
Claim 27 defines the invention in substantially the same terms as claim 1, and is rejected on the same grounds.
Claim 28
AAPA in view of Challenger, Gunduc and Mugica disclose the distributed transaction system of claim 1.  Gunduc further discloses:
wherein the distributed transaction system comprises a distributed financial transaction system and the switching engine comprises a financial switching engine. (Gunduc, par. 0016) 
It would have been obvious to a person of ordinary skill to use the system disclosed by AAPA, Challenger, Gunduc and Mugica wherein the system comprises a financial switching engine as taught by Gunduc thereby arriving at Applicant’s claimed invention in order to allow dynamic customization of the server engine interfaces. (Gunduc, par. 0016) 
AAPA, Challenger, Gunduc, Mugica and Cheng
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Challenger, Gunduc and Mugica in further view of US20140098758 to Cheng (Hereinafter ‘Cheng’)      
Claim 16
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 1. 
AAPA in view of Challenger, Gunduc and Mugica lack explicit disclosure, however Cheng discloses ‘wherein the operating system comprises a cost-of-routing algorithm configured to determine an optimal route for said messages amongst the data’ (Cheng, par. 0067, 0111, 0117) 
It would have been obvious to a person of ordinary skill to use  cost of routing rules  (algorithm) in the operating system (kernel or engine) of the distributed transaction system disclosed by AAPA in view of Challenger, Gunduc and Mugica, thereby arriving at Applicant’s claimed invention in order to  implement the network routing philosophy of ‘least cost routing’ when a message should be sent only using a particular type of 
AAPA, Challenger, Gunduc, Mugica and Leafe
Claims 21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Challenger, Gunduc and Mugica in further view of US20120233668 to Leafe (Hereinafter ‘Leafe’)   
Claim 26
AAPA in view of Challenger, Gunduc and Mugica disclose the distributed transaction system of claim 1 wherein the network is a proprietary (private) network in a private network infrastructure, as cited above. AAPA in view of Challenger, Gunduc and Mugica lack explicit disclosure, however, Leafe discloses: 
A VLAN mode that addresses two groups of off-local-network users, private users and public internet users by a network that includes a private node (Leafe, par. 0082) by providing private IP (Internet) addresses (Leafe, par. 0083) wherein the network includes private network segments that can be accessed via dedicated VPN connections from the Internet. (Leafe, par. 0084, 0085)
In that context Leafe discloses ‘wherein the private network comprises a private protocol implemented over a public network infrastructure (VPN)(Leafe, par. 0084, 0085) 
It would have been obvious to a person of ordinary skill to include in the network disclosed by AAPA in view of Challenger, Gunduc and Mugica, a VPN protocol 
AAPA, Challenger, Gunduc, Mugica and Van Wie 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Challenger, Gunduc and Mugica in further view of 20100146085 to Van Wie et al. (Hereinafter Van Wie)   
Claim 2
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 1. AAPA in view of Challenger, Gunduc and Mugica lack explicit disclosure, however Van Wie discloses:
A realtime kernel that administers realtime connection between nodes in a communication context that is defined by an abstraction layer (virtual area) with respect to destination (coordinates) of visualizations (user hardware, e.g., display device of a computer hardware connection) (Van Wie, par. 0098-0099). 
 In that context Van Wie discloses: wherein the switching engine is one of said plugins’ (Van Wie, par.  0078) 
It would have been obvious to a person of ordinary skill to use the realtime plugin kernel (switching engine) disclosed by Van Wie in the system disclosed by AAPA in view of Challenger, Gunduc and Mugica thereby arriving at Applicant’s claimed invention in order to allow independent development and remote management and update of the 
Claim 3
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 1. AAPA in view of Challenger, Gunduc and Mugica lack explicit disclosure, however, Van Wie discloses:
A realtime kernel that supports realtime communications between communicants operating on remote network nodes, wherein the kernel handles the complex tasks of connecting to communicants, virtual (abstract) areas, and other network resources, switching those connections in response to user inputs, and mixing realtime data streams.  The realtime kernel enables developers to focus on developing high-level communications functionality instead of low-level plumbing code.  The realtime kernel imposes relatively low computational resource requirements so that realtime communications performance can be achieved using a wide range of computing devices and network connections that currently are available.
In that context Van Wie discloses ‘wherein the plugins include at least one security module configured to apply cryptography and/or one or more other security measures to ones of said transactions.’  (Van Wie, par. 0214)
It would have been obvious to a person of ordinary skill to include a cryptography plugin as disclosed by Van Wie in the system disclosed by AAPA in view of Challenger, Gunduc and Mugica thereby arriving at Applicant’s claimed invention in order to 
AAPA, Challenger, Gunduc, Mugica and Thomas

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Challenger, Gunduc and Mugica in further view of US6148336 to Thomas (Hereinafter ‘Thomas’)   

Claim 12
AAPA in view of Challenger, Gunduc and Mugica discloses the distributed transaction system of claim 1 including rules for communicating (AAPA, page 1, lines 15-19 ‘rules’). AAPA in view of Challenger, Gunduc and Mugica lack explicit disclosure the rules are ‘filters’. However Thomas discloses: 
Thomas discloses software for computer networks that controls high priority traffic for servers serving business critical applications such as financial transactions and to expand a Winsock-2 architecture by providing an extensible service provider for filtering, sorting and executing plugin network service providers (Thomas, col. 4, lines 34-45) that intercept transmitted packets to perform encryption on the keywords and text strings of the data portions of transport layer packets and to filter the intercepted packets. (Thomas, col. 3, lines 35-67)  
In that context Thomas explicit discloses wherein the plugins include a message filtering plugin configured to filter said messages (Thomas, col. 4, lines 56-63, a plugin network-service includes (is bound to) a traffic filter)  
It would have been obvious to a person of ordinary skill to use the message filtering plug-in disclosed by Thomas in the system disclosed by AAPA, Challenger, Gunduc and 
Response to Remarks
Applicant’s remarks directed to distinguishing the amended claims from Simonoff have been fully considered but are moot because Simonoff is not applied to reject the amended claims.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Johnson whose telephone number is (571)270-7292.  The examiner can normally be reached on Fri-Tue 7:30am to 8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Behncke Christine can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTINE JOHNSON/Examiner, Art Unit 3697